EXAMINER’S REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest an electronic or opto-electronic device comprising a coated polyester film having the recited coating layer, wherein said coating layer comprises the specified relative amounts and total amounts of melamine crosslinking component and the recited polyurethane component; wherein the polyester film substrate has the recited shrinkage characteristics, wherein the coated film has the recited light transmission property, and wherein the recited coating layer defines (i.e., is) an external surface of the of said device (i.e., the recited coating layer itself forms an exposed external surface of the device, with no other coatings or layers being present on the recited coating layer). 
	KAWASAKI ET AL (US 2012/0094113) and KAWASAKI ET AL (US 2012/0189831) and KAWASAKI ET AL (US 2011/0189489) and JP 2013-199045 and JP 2008-209681and FUCHS (US 2006/0127666) and FUCHS (US 2002/0001723) fail to specifically disclose the recited ratio of polyurethane component to melamine component in coatings used to form the exposed external surface of electronic or optical devices, or coated films with the recited optical propert(ies).
	JP 2010-285591 fail to specifically disclose coatings with the recited ratio of polyurethane component to melamine component fail to disclose coating compositions with the recited solids content, and coated films with the recited optical propert(ies).

	CHEN ET AL (US 2015/0064457) fail to disclose the recited ratio of polyurethane component to melamine component, the recited polyester film substrate, and coatings used to form the exposed external surface of electronic or optical devices.
	CHUNG ET AL (US 7,019,070) and STODDARD (US 3,862,261) fail to disclose the recited polyester film substrate, coated films with the recited optical propert(ies), or coatings used to form the exposed external surface of electronic or optical devices.
	HIRAKI ET AL (US 2013/078471) and SATO ET AL (US 2016/0032135) and ISAKI ET AL (US 2012/0189855) fail to disclose the recited polyester film substrate, coated films with the recited optical propert(ies), or coatings used to form the exposed external surface of electronic or optical devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 24, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787